United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1062
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota
Tory Collins,                            *
                                         *     [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: February 18, 2000

                                Filed: March 1, 2000
                                    ___________

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                           ___________

PER CURIAM.

       Tory Collins appeals from the final judgment entered in the District Court1 for
the District of Minnesota sentencing him following his guilty plea to a felon-in-
possession charge under 18 U.S.C. § 922(g)(1). For reversal, appellant argues the
district court erred in denying his motions for downward departure under U.S.S.G.
§§ 5K2.16, p.s., 4A1.3, p.s., and 5K2.0, p.s. Upon careful review of the record, we

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
conclude that the district court was aware of its authority to depart under the
provisions, but, in its discretion, determined that the circumstances did not warrant
departure. Thus, the decision is unreviewable. See United States v. Correa, 167 F.3d
414, 417 (8th Cir. 1999) (district court&s denial of downward departure unreviewable
where court considered arguments put forth by defense, found no extraordinary
circumstances warranting departure, and did not indicate it lacked authority to depart).
Accordingly, we dismiss the appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-